Citation Nr: 1216529	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  06-23 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, prior to September 29, 2005, and in excess of 70 percent therefrom, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual unemployability (TDIU). 

3.  Entitlement to an effective date prior to April 1, 2010, for the grant of service connection for Gulf War Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966, and from January 7, 1991 to July 31, 1991.  He also had a period of service in the Air National Guard from February 1980 to March 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2005, August 2007 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In April 2005, the RO awarded service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder not otherwise specified (NOS) (claimed as PTSD).  An initial disability rating of 10 percent was assigned, effective August 12, 2004.  In a July 2006 rating decision, the RO recharacterized the Veteran's psychiatric disorder as PTSD and assigned a 30 percent rating, effective December 20, 2005.  By means of a November 2006 rating decision, the RO assigned an initial 30 percent rating, effective August 12, 2004, and a 70 percent rating, effective September 29, 2005, for PTSD. The Veteran perfected an appeal to the initial disability ratings assigned for PTSD. 

Also in April 2005, the RO denied service connection for polymyalgia rheumatica, claimed as Gulf War syndrome and involving muscle and joint pain of the neck, elbows, wrist , hands, hip, knees and ankles, as to due to an undiagnosed illness.  The Veteran perfected an appeal to the denial.  In November 2009, the Board denied service connection as to that issue and the Veteran appealed the matter to the Court of Appeals for Veterans Claims (Court).  In July 2011, the Court vacated the Board's November 2009 decision denying entitlement to service connection for Gulf War syndrome.  However, prior to the issuance of the July 2011 Court decision, service connection for that disability had already been awarded by the RO.  See September 2010 rating decision.  Thus, despite the July 2011 Court decision, the issue of service connection for Gulf War Syndrome is no longer in appellate status, as such benefit has already been undisputably established.  

With respect to the effective date claim, an August 2011 Statement of the Case (SOC) incorrectly characterized the issue as entitlement to an effective date prior to April 1, 2009, for the grant of service connection for Gulf War Syndrome.  However, that characterization is in error- a review of the record indicates that service connection was awarded as of April 1, 2010.  Therefore, this issue is appropriately characterized as set forth on the title page of this decision.

In an August 2007 rating decision, the RO denied entitlement to a TDIU.  The Veteran perfected an appeal to the denial of a TDIU. 

In November 2009 and June 2011, the Board remanded the matter for additional development.

The issues of entitlement to an increased initial rating in for PTSD and for TDIU are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran filed a claim for service connection for Gulf War Syndrome on August 12, 2004.


CONCLUSION OF LAW

The criteria for an effective date of August 12, 2004, for the award of service connection for a disability characterized as Gulf War Syndrome have been met. 38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim of entitlement to an effective date prior to April 1, 2010, for the grant of service connection for Gulf War Syndrome arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

The Veteran alleges entitlement to an effective date prior to April 1, 2010, for the grant of service connection for Gulf War Syndrome.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  For an original claim received within 1 year after separation from service, the effective date of an evaluation and award of compensation will be the day following separation from active duty service.  38 C.F.R. § 3.400(b)(2).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted, the Veteran claims entitlement to an effective date earlier than April 1, 2010, for the grant of service connection for a Gulf War Syndrome.  Upon review of the record, the Board finds that an effective date of August 12, 2004, is warranted for the grant of service connection.

The Veteran's claim of entitlement to service connection for Gulf War Syndrome was received on August 12, 2004.  By means of an April 2005 rating decision, the RO held that service connection was not warranted.  The Veteran perfected an appeal and in November 2009 the Board upheld the denial of service connection for Gulf War syndrome.  The Veteran appealed the matter to the Court. 

While the Veteran's case was pending at the Court, his claim was granted in the field.  Specifically, in a September 2010 decision, the RO granted service connection for the disability in question and assigned an effective date of April 1, 2010. 

The RO found that an earlier effective date was not warranted because the Board denied entitlement to service connection for Gulf War Syndrome in November 2009 and the Veteran did not appeal the matter.  The first correspondence, thereafter, relating to Gulf War Syndrome was received on April 1, 2010, and was construed as the date of claim.

Again, the initial claim of service connection for Gulf War Syndrome was received on August 12, 2004.  While the Board denied service connection for that disability in November 2009, such determination was ultimately vacated.  Thus, it does not constitute a final decision.

Given that the November 2009 Board decision never became final, the Board must find that the claim has remained open since August 12, 2004.  Accordingly, service connection for Gulf War Syndrome is granted, effective August 12, 2004, the date of receipt of the claim.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  There is no earlier statement that could be construed as an informal claim as to the disability in question.  


ORDER

Service connection for Gulf War Syndrome is granted, effective August 12, 2004, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran alleges entitlement to an initial rating in excess of 30 percent, prior to September 29, 2005, and in excess of 70 percent, since September 29, 2005, for PTSD and entitlement to a TDIU.

Most recently, this matter was before the Board in June 2011.  At that time, a remand was ordered for the purpose of securing additional VA treatment records as well as Social Security Administration (SSA), requesting that the Veteran identify and sign authorizations for release of records for private treatment providers and afford the Veteran a VA examination.  Following review of the record, it is concluded that substantial compliance with all remand directives has not been achieved.  It is noted that remand instructions of the Board are neither optional nor discretionary. Indeed, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated. See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, additional procedural and evidentiary development is required.

Initially, a review of the information of record indicates that SSA records have not been associated with the record.  In a July 2009 VA statement, a Vet Center readjustment counseling therapist indicated that the Veteran's PTSD and medical problems have continued to have marked interference with his employment, noting that the Veteran was approved for SSA disability benefits on December 19, 2005, following a job-related injury. An attempt to obtain such records should be made before adjudication proceeds.  

Additionally, the Board's review also reveals possible outstanding VA and Vet Center medical records that may bear on the Veteran's claims.  In June 2011, the Board remanded the matter to obtain all outstanding records of evaluation and/or treatment of the Veteran from the Boston and Brockton VAMCs between April 27, 2006 and June 18, 2009, between July 28, 2009, and December 9, 2009, and since January 13, 2010, and from the Vet Center in Brockton, Massachusetts.  In compliance with the remand instructions, Brockton VAMC records dated from September 2004 through December 2009 and Boston VAMC dated from September 2006 through April 2009 and from January 2010 through April 2010 were associated with record.  However, the Veteran appears to be receiving ongoing VA treatment.  Hence, on remand, VA should obtain all outstanding pertinent VA and Vet Center medical records.  The Board emphasizes that records generated by VA facilities and Vet Centers that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The June 2011 remand also requested that the Veteran identify and sign authorization(s) for release of medical records from private healthcare providers, in particular for the healthcare providers identified above and for records related to his December 2005 job-related injury, including any workers' compensation and Office of Personnel Management (OPM) records.  In compliance with the remand instructions the RO mailed development letters in July 2011 and September 2011.  The Veteran has yet to respond to either of these requests.  As the matter is being remanded for additional development, the Board requests that an additional attempt be made to secure these records, particularly treatment records from Cape Cod Hospital in Hyannis, Dr. Trout in Hyannis, Dr. Miley at the New England Baptist Hospital, and Dr. J. Coblyn at Brigham and Women's Hospital. 

Finally, the Veteran should be scheduled for a VA examination to ascertain the nature and severity of his service-connected disabilities and whether they render him unemployable, in compliance with the June 2011 remand instructions. 

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits submitted by the Veteran or on his behalf. All records/responses received should be associated with the claims file.

2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran, to include from Providence VAMC and the Vet Center in Hyannis, Massachusetts. All records and/or responses received should be associated with the claims file. 

3.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who treated him for a December 2005 job-related back injury and ask him to provide authorization to enable VA to obtain all pertinent records from: Dr. Trout of Hyannis; Dr. Miley at the New England Baptist Hospital; Dr. J. Coblyn at Brigham and Women's Hospital; the Cape Cod Hospital in Hyannis; and copies of all records pertaining to a December 2005, job-related back injury, to include any worker's compensation records and OPM records.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After completion of 1, 2, 3 and 4 above, schedule the Veteran for appropriate VA examination(s), to ascertain the nature and severity of the Veteran's service-connected disabilities and whether they render him unemployable.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner(s) designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history, subjective complaints, and lay statements of record.  All appropriate tests and studies deemed necessary should be accomplished, and all clinical findings should be reported in detail. 

After reviewing the claims file and examining the Veteran, the examiner(s) should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disabilities-PTSD, Gulf War Syndrome, tinnitus, and bilateral hearing loss-alone, or together, render him unable to secure or follow a substantially gainful occupation. 

The examiner(s) should set forth all examination findings and the complete rationale for any conclusions reached in a printed report.  If any requested opinion cannot be given, the examiner(s) should state the reason(s) why. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's increased rating and TDIU claims, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether "staged rating," pursuant to the decisions in Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b) are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


